Citation Nr: 1313693	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gastric disability.

2.  Entitlement to service connection for benign prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a February 2006 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in October 2011, when the issues of service connection for gastric disability and benign prostatic hypertrophy were remanded for additional development.

The Board finds that the evidence, including the Veteran's correspondence dated August 2012, raises a claim for service connection for dyshidrosis of the hands.  That matter is referred to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the previous remand, the Board requested the RO obtain any VA treatment records (not already of record) relevant to the appeal from the VA Eastern Colorado Health Care System from May 2005.  The record remains devoid of any treatment records from May 2005 until May 2011.  Since the October 2011 remand, only VA medical center (VAMC) treatment records from December 2011 to May 2012 were associated with the claims file (to include Virtual VA).  As the record reflects the Veteran continued to receive treatment during this period for his claimed disabilities, these records are pertinent to the instant appeal and must be obtained.  38 C.F.R. § 3.159(c)(2). 

Further, the most recent private treatment record contained in the Veteran's claims file is from Kaiser Permanente, dated April 2004.  The record suggests the Veteran received treatment from Kaiser as recently as 2011.  Specifically, VAMC records list treatment for Barrett's esophagus at Kaiser in February 2011, May 2011, August 2011, and October 2011.  

The Board notes the undersigned granted the Veteran's request to hold the record open for sixty days following the May 2011 hearing to allow the Veteran to submit additional medical evidence.  In May 2011, correspondence was received which stated, "Please be advised that the Veteran was unable to obtain any historical treatment records from Kaiser and the Denver Police Department."  The last attempt by VA to secure any private treatment records from Kaiser was in May 2005.  

The VA has an obligation to assist the Veteran in obtaining such private medical treatment records.  38 C.F.R. § 3.159(c)(1).  Upon remand, the RO should contact the Veteran and ask that he submit the necessary authorization to allow VA to secure private treatment records from Kaiser Permanente.  Such missing private treatment records should then be requested and associated with the claims folder, if available.  Id. 

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the VA Eastern Colorado Health Care System since May 2005.

2. The AMC/RO should contact the Veteran and request that he complete and return the appropriate authorization so that VA can obtain relevant treatment records from Kaiser Permanente from April 2004 to the present.  The AMC/RO should then obtain copies of all treatment records to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).  

3. After completion of the above and any further development deemed necessary by the AMC/RO (to include a new examination if so indicated by the requested treatment records), the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

